DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 15, "A cable", "a cable conductor", and "a cable insulator" are unclear to how these relate to "a cable", "a cable conductor", and "an underlying cable insulator" cited in claim 1.
 	Claim 17 is included in this rejection because of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Portinari et al. (3829600) in view of Atkinson et al. (9960541).
Portinari et al. (Fig. 3) discloses a field grading member comprising an electrically insulating body (29) extending along a regulation axis; and an electrically conductive body (34/35) encapsulated within the insulating body and defining a conductive network therein, wherein the electrically conductive body varies in density (body formed of three different parts) along the regulation axis to regulate an electric field within an underlying cable insulator from current flowing through a cable conductor along the regulation axis, wherein the electrically conductive body is non-overlapping upon itself; wherein the field grading member overlays a cable and a cable shield (17/18), wherein the cable shield extends along the regulation axis, wherein the cable shield is removed along a portion of the cable insulator (19/20) such that the field grading member abuts the cable insulator, wherein the field grading member is disposed on an outermost surface of the cable shield, wherein the outermost surface of the cable shield is opposite a surface of the cable shield that contacts the cable insulator (re claim 1).  Portinari et al. also discloses that the conductive network includes a first wire (34) and a second wire (35) electrically connected (via wire 33) to the first wire (re claims 2-3); and the second wire (35) is axially offset from the first wire (34) about the regulation axis (re claim 5).
 	Portinari et al. does not disclose the cable shield is grounded.  Atkinson et al. discloses a cable connector.  Atkinson et al. discloses that it is known in the art to .

Claims 1-4, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vallauri et al. (5365020) in view of Atkinson et al.
 	Vallauri et al. discloses a field grading member (composed of 2' and 4-6) comprising an electrically insulating body (formed of 2' and 5) extending along a regulation axis; an electrically conductive body encapsulated within the insulating body and defining a conductive network (16) therein, wherein the electrically conductive body varies in density (conductive body formed of a plurality of wires distributed around the body) along the regulation axis to regulate an electric field within an underlying cable insulator (25) from current flowing through a cable conductor (23) along the regulation axis, wherein the electrically conductive body is non-overlapping upon itself, wherein the field grading member overlays a cable and a cable shield (26/28), wherein the cable shield extends along the regulation axis, wherein the cable shield is removed along a portion of the cable insulator such that the field grading member abuts the cable insulator, wherein the field 
 	Vallauri et al. does not disclose the cable shield is grounded.  Atkinson et al. discloses a cable connector.  Atkinson et al. discloses that it is known in the art to connect outer shielding layer of a cable to ground (earth) for effective operation (col. 1, lines 29-31).  It would have been obvious to one skilled in the art to ground the cable shield of Vallauri et al. since it is known in the art to connect outer shielding layer of a cable to ground (earth) for effective operation as taught by Atkinson et al.
Claims 1, 6-10, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (DE 102010039750) in view of De Sio et al. (3761602).
 	
    PNG
    media_image1.png
    473
    558
    media_image1.png
    Greyscale

 	Graf discloses the invention substantially as claimed including the conductive network including a branched wire which includes a longitudinal member extending longitudinally within the insulating body and along the regulation axis and which varies in density along the regulation axis (re claims 6-9).  Graf does not disclose a radial member extending radially within the insulating body relative to the regulation axis.  De Sio et al. discloses a field grading member comprising a branched wire which a longitudinal member (122) extending longitudinally within the insulating body and a radial member (124) extending radially within the insulating body.  It would have been obvious to one skilled in 
 	Modified field grading member of Graf also discloses that the conductive body encapsulated within the insulating body has reduced conductivity relative to a conductive body not encapsulated within the insulating body (110 made of semiconductive material, having reduced conductivity as compared to inner conductor 145) (re claim 14); a cable comprising a conductor (145), a cable insulator (144) extending about the conductor, wherein the cable is coupled to the field grading member as recited in claim 1, and wherein the cable insulator underlays the field grading member and electrically separates the field grading member from the cable conductor, and wherein the current flowing through the cable conductor communicates the electric field to the cable insulator (re claim 15); the cable includes a termination, wherein the field grading member forms a portion of the termination (re claim 17); a method of regulating electric field .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vallauri et al. in view of Atkinson et al. as applied to claim 1 above, and further in view of Imahori et al. (9718365).
	Vallauri et al. and Atkinson et al. disclose the invention substantially as claimed except for the conductive body including wire mesh structure, wherein the wire mesh structure varies in density along the axis.  Imahori et al. discloses a conductive body (10, Fig. 5A) including a wire mesh structure, wherein the wire mesh structure varies in density along a regulation axis.  It would have been obvious to one skilled in the art to substitute the conductive body (wires 16) of Vallauri et al. with the mesh structure (10) taught by Imahiro et al. to ease or simplify the connection between the conductive body and the cable shield (i.e., instead of connecting each wire 16 to cable shield, one would do one step connecting the mesh to the cable shield).  It is noted that the density of the wire mesh structure, in the modified grading member of Vallauri et al., will vary .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Regarding 112(b) rejection, applicant argues that the preamble of claim 15 includes the cable and further states the cable comprises the cable conductor and the cable insulator provided in the body of the claims.  Examiner would disagree.  Claim 15 depends on claim 1.  In claim 1, "a cable" (see claim 1, line 8); "a cable insulator" (see claim 1, lines 5-6); and "a cable conductor" (see claim 1, line 6) are recited there.  Claim 15 depends on claim 1 and recites "A cable", "a cable conductor", and "a cable insulator".  Therefore, it is unclear to how these relate to "a cable", "a cable conductor", and "an underlying cable insulator" cited in claim 1.
 	Regarding the Portinari reference, applicant argues that the Office Action (OA) alleges the Portinari reference discloses the claim elements directed to "wherein the electrically conductive body varies in density along the regulation axis 
 	Examiner would disagree.  Claim 1 broadly recites that "the electrically conductive body varies in density along the regulation axis to regulate an electric field within an underlying cable insulator from current flowing through a cable conductor along the regulation axis."  Claims 2, 3, and 5 further define the conductive body as including "a first wire and a second wire electrically connected to the first wires, wherein the second wire is axially offset from the first wire about the regulation axis."  Portinari, likewise, discloses the conductive body including "a first wire (34) and a second wire (35) electrically connected (via wire 33) to the first wires, wherein the second wire (35) is axially offset from the first wire (34) about the regulation axis."  The fact that the conductive body/network of Portinari comprises structure and material as claimed, the electrically conductive body will vary in density along the regulation axis to regulate an electric field within an underlying cable insulator from current flowing through a cable conductor along the regulation axis.

 	Examiner would disagree.  Again, claim 1 broadly recites that "the electrically conductive body varies in density along the regulation axis..."  Claims 2-4 further define the conductive body as including "a first wire and a second wire which is electrically connected to the first wire and which is circumferentially offset from the first wire."  Likewise, Vallauri discloses the conductive body including "a first wire (16) and a second wire (16) which is electrically connected to the first wire and which is circumferentially offset from the first wire."  Accordingly, the conductive body/network of Vallauri will vary in density along the regulation axis because it comprises structure and material as claimed.  The OA clearly states the field grading member composed of elements 2' and elements 4-6 in which the insulating body is formed by elements 2' and 5 and the conductive body is formed by wires 16.
 	Applicant argues that the feature of "the conductive body is non-overlapping upon itself" is absent in Graf, Portinari, and Vallauri.  Examiner would disagree.  Garf, modified by De Sio, does disclose this feature (one extends longitudinally and the other extends radially).  Portinari's conductive body/network includes first wire (34) and second wire (35) which are axially offset or spaced apart from each other; therefore there is no overlapping.  Vallauri's conductive body/network includes wires (16) which are circumferentially offset or spaced apart from each other; therefore there is no overlapping.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847